                                                                 BRIAN D. NETTLES, ESQ.
                                                             1   Nevada Bar No. 7462
                                                             2   CHRISTIAN M. MORRIS, ESQ.
                                                                 Nevada Bar No. 11218
                                                             3   VICTORIA R. ALLEN, ESQ.
                                                                 Nevada Bar No. 15005
                                                             4
                                                                 NETTLES | MORRIS
                                                             5   1389 Galleria Drive, Suite 200
                                                                 Henderson, Nevada 89014
                                                             6   Telephone: (702) 434-8282
                                                             7   Facsimile: (702) 434-1488
                                                                 brian@nettlesmorris.com
                                                             8   christian@nettlesmorris.com
                                                                 victoria@nettlesmorris.com
                                                             9   Attorneys for Plaintiff
                                                            10                             UNITED STATES DISTRICT COURT
                   (702) 434-8282 / (702) 434 -1488 (fax)




                                                            11                                    DISTRICT OF NEVADA
NETTLES | MORRIS
                       1389 Galleria Drive Suite 200




                                                            12
                           Henderson, NV 89014




                                                                   LORI JEAN YAHN, individually and as co- CASE NO: 3:21-cv-00227-MMD-WGC
                                                            13     Special Administrator of the Estate of
                                                                   TIMOTHY J. YAHN, deceased; KYLE         Formerly Case No. 2:21-cv-00890
                                                            14     JAMES YAHN, individually; ZACHARY
                                                            15     LEE YAHN, individually; ALEXANDER
                                                                   SCOTT YAHN, individually; JANICE
                                                            16     GONALEZ, as Co-Special Administrator of
                                                                   the Estate of TIMOTHY J. YAHN,
                                                            17     deceased,
                                                            18
                                                                                  Plaintiff,
                                                            19
                                                                   vs.
                                                            20
                                                            21     KENTUCKY WESTERN CO., a foreign           PROPOSED STIPULATION AND
                                                                   corporation; MARTIN DOUGLAS               ORDER TO EXTEND THE TIME TO
                                                            22     WILSON, an individual; DOES 1 through     FILE PLAINTIFF’S REPLY TO
                                                                   10; ROE ENTITIES 11 through 20; and       DEFENDANT’S OPPOSITION TO
                                                            23
                                                                   ABC LIMITED LIABILITY COMPANIES           PLAINTIFF’S MOTION TO REMAND
                                                            24     21 through 30,

                                                            25                      Defendants.
                                                            26
                                                                         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs, LORI JEAN
                                                            27
                                                                 YAHN, individually and as co-Special Administrator of the Estate of TIMOTHY J. YAHN,
                                                            28



                                                                                                       -1-
                                                             1   deceased (“Plaintiff Lori”); KYLE JAMES YAHN, individually (“Plaintiff Kyle”); ZACHARY
                                                             2   LEE YAHN, individually (“Plaintiff Zachary”); ALEXANDER SCOTT YAHN, individually
                                                             3   (“Plaintiff Alexander); JANICE GONALEZ, as Co-Special Administrator of the Estate of
                                                             4   TIMOTHY J. YAHN, deceased (hereinafter collectively “Plaintiffs”), by and through their
                                                             5   counsels of record, Brian D. Nettles, Esq., Christian M. Morris, Esq. and Victoria R. Allen, Esq.,
                                                             6   of the law firm Nettles | Morris, and Defendants KENTUCKY WESTERN CO., and MARTIN
                                                             7   DOUGLAS WILSON, by and through their attorneys, STEVEN T. JAFFE, ESQ. and DANIEL
                                                             8   C. TETRREAULT, ESQ. of the lar firm HALL JAFFE & CLAYTON, LLP, that the time to reply
                                                             9   to Defendant’s Opposition to Plaintiff’s Motion to Remand be extended from June 22, 2021 to
                                                            10   June 24, 2021.
                   (702) 434-8282 / (702) 434 -1488 (fax)




                                                            11
NETTLES | MORRIS
                       1389 Galleria Drive Suite 200




                                                                   Dated this 23rd day of June, 2021.             Dated this 23rd day of June, 2021.
                                                            12
                           Henderson, NV 89014




                                                            13     NETTLES | MORRIS                               HALL JAFFE & CLAYTON, LLP

                                                            14
                                                                   /s/ Victoria R. Allen                          /s/Daniel C. Tetreault
                                                            15
                                                                   BRIAN D. NETTLES, ESQ.                         DANIEL C. TETREAULT, ESQ.
                                                            16     Nevada Bar No. 7462                            Nevada Bar No. 11473
                                                                   CHRISTIAN M. MORRIS, ESQ.                      7425 Peak Drive
                                                            17     Nevada Bar No. 11218                           Las Vegas, Nevada 89128
                                                            18     VICTORIA R. ALLEN, ESQ.                        Attorneys for Defendants
                                                                   Nevada Bar No. 15005
                                                            19     1389 Galleria Drive, Suite 200
                                                                   Henderson, Nevada 89014
                                                            20     Attorneys for Plaintiff
                                                            21
                                                            22
                                                                                                             ORDER
                                                            23
                                                                        IT IS FURTHER ORDERED that Plaintiff’s Reply to Defendant’s Opposition to
                                                            24
                                                            25   Plaintiff’s Motion to Remand shall be due June 24, 2021.

                                                            26                     24th
                                                                        DATED this ____day of June, 2021.
                                                            27
                                                            28                                                ______________________________________
                                                                                                              FEDERAL COURT JUDGE



                                                                                                            -2-
